         Case 3:18-cv-00283-SB         Document 124        Filed 03/31/21      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




STAY FROSTY ENTERPRISES, LLC                                  No. 3:18-cv-00283-SB

                       Plaintiff,                             ORDER

       v.

AMAZON.COM, INC., et al.,

                       Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Stacie Beckerman issued a Findings and Recommendation [122] on

March 10, 2021, in which she recommends that the Court deny Plaintiff’s motion for a default

judgment against Defendant Milcoins.com, LLC (“Milcoins”). The matter is now before the

Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 – ORDER
         Case 3:18-cv-00283-SB         Document 124     Filed 03/31/21    Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation

[122]. Accordingly, Plaintiff’s Motion for Default Judgment [116] is DENIED.

       IT IS SO ORDERED.



                March 31, 2021
       DATED: __________________________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 – ORDER
